DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Claim 10 recites the limitation "the first barcode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, Claim 10 recites the limitation "the mobile device" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is rejected for inheriting the deficiencies of claim 10.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-11, is directed to a process. Additionally, the system, as claimed in claims 12-20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of filtering predefined attributes with either a positive or negative filter. Specifically, representative claim 1 recites the abstract idea of:
storing a plurality of datasets associated with a plurality of items, each dataset being associated with an item and item metadata and comprising at least one of an attribute, item name, barcode, and an item image
presenting an item search box and a set of attribute based filters, the set of attribute based filters being associated with a predefined attribute and comprising a negative filter, a positive filter, and a default filter
receiving a first search request with a first user input and a selection of the negative filter associated with the predefined attribute, 
applying the negative filter to the search to present a first list of items without the predefined attribute.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of filtering predefined attributes with either a positive or negative filter, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because storing datasets related to an item, presenting an item search box and set of filters, receiving search with selection of filters, and applying the filter to present a list of items are commercial or legal interactions because they are sales activities. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, applying negative filters to a search for presentation of items is a type of observation or evaluation.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a computing system comprising one or more processors and one or more computer readable storage devices, a database, a GUI on a first user device, and potentially a bar code. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2-16)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of filtering predefined attributes with either a positive or negative filter occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of filtering predefined attributes with either a positive or negative filter and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-11 do not aid in the eligibility of independent claim 1. For example, claims 2-11 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: a first control object (Claim 2), a second control object (Claim 4), user interface objects (Claims 5-6), a mobile device comprising a processor and a camera (Claims 9 and 10), a first bar code (Claims 9, 10, and 11), a second barcode (Claim 10), and a user interface (Claim 10). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 3, 7, and 8 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-11 are also ineligible.
Independent claim 12 recites the same abstract idea recited in representative claim 1. Independent claim 12 recites the same additional elements as in representative claim 1. The additional elements in independent claim 12 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent clams 13-20 do not recite additional elements supplemental those recited in claims 2-11. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-11, respectively.
Thus, dependent claims 13-20 are also ineligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krotkov et al. (US 10,198,514).
Regarding Claims 1 and 12, Krotkov discloses  A method implemented by a computing system, the computing system comprising one or more processors and one or more computer-readable storage devices storing computer- executable computer instructions, the method comprising executing the instructions thereby causing the computing system to perform operations comprising: (See col 1, lns 64-67 disclosing systems and methods, col 13, lns 50-5 disclosing processors, col 14, lns 29-45 disclosing CRMs and memory)
storing, in a database, a plurality of datasets associated with a plurality of items, each dataset being associated with an item and item metadata and comprising at least one of an attribute, an item name, a bar code and an item image; (See col 2, lns 18-40 disclosing data storage/databases storing item information and attributes of items as metadata, col 6, lns 51-55, col 13, lns 8-45 disclosing item data including name, images, description, attributes, etc., col 15, lns 15-30 disclosing databases)
 presenting a graphical user interface (GUI) on a first user device operated by a first user, the GUI comprising an item search box and a set of attribute-based filters, the set of attribute- based filters being associated with a predefined attribute and comprising a negative filter, a positive filter, and a default filter; (See col 3, lns 15-25 disclosing filter controls presented on UI, col 5, lns 33-40 disclosing UI, col 6, lns 22-55 disclosing defaults and other attribute filters, col 7, lns 4-15, col 9, lns 5-20 disclosing defaults, col 10, lns 5-25 disclosing positive and negative attribute filters, col 12, lns 40-50 disclosing text box, col 16, lns 20-45 disclosing negative filter, col 20, lns 45-55 disclosing positive and negative filtering, Fig 2 disclosing UI with default, positive and negative filters, Fig. 3)
receiving, from the first user device, a first search request with a first user input and a selection of the negative filter associated with the predefined attribute, the negative filter being configured to select one or more searched items without the predefined attribute recorded in respective datasets; and (See col 2, lns 1-15 disclosing search request, col 3, lns 13-16 & 40-55 disclosing user selection of filters, col 6, ns 40-50 disclosing search with search terms and filters, col 7, lns 30-40, col 5, lns 50-67 disclosing user devices including mobile devices, col 17, lns 35-40, col 16, lns 20-45 disclosing negative filter, col 20, lns 45-55 disclosing positive and negative filtering)
applying, based on the search request, the negative filter to search the database to present a first list of items each without the predefined attribute on the GUI of the first user device. (See col 2, lns 10-15 disclosing communicating search results, see col 3lns 40-55 disclosing presenting content items based on attributes in UI, col 6, lns 38-45, col 7, lns 50-55).

Regarding Claims 3 and 14, Krotkov discloses all of the limitations of claims 1 and 12. Additionally, Krotkov discloses wherein the instructions are further operable to cause the one or more processors to perform: receiving, from the client device, a second search request with a second user input and a selection of the positive filter, the positive filter being configured to select one or more searched items each having the predefined attribute stored in respective datasets; and applying, based on the second search request, the positive filter to search the database and present a second list of items each with the predefined attribute on the GUI of the first user device. (See col 7, lns 58-67 disclosing additional search, col 9, lns 5-20, col 10, lns 5-27 disclosing negative and positive filtering, col 18, ns 58-67, col 20, lns 45-55)

Regarding Claims 5 and 16, Krotkov discloses all of the limitations of claims 1 and 12. Additionally, Krotkov discloses wherein the set of attribute-based filters are each represented as a selectable user interface object on the GUI and are configured to be triggered to function in a predetermined order. (See at least col 3, lns 22-27 dselectable object, col 3, lns 50-55 disclosing real time filtering of items, col 9, lns 40-50 disclosing controls and triggers, col 10, lns 52-67, col 12, lns 8-25, col 12, lns 39-60, col 16, lns 5-15)

Regarding Claims 6 and 17, Krotkov discloses all of the limitations of claims 1 and 12. Additionally, Krotkov discloses wherein the set of attribute-based filters are represented as respective user interface objects on the GUI and are configured to be triggered to function respectively. (See at least col 3, lns 22-27 dselectable object, col 3, lns 50-55 disclosing real time filtering of items, col 9, lns 40-50 disclosing controls and triggers, col 10, lns 52-67, col 12, lns 8-25, col 12, lns 39-60, col 16, lns 5-15)

Regarding Claim 7, Krotkov discloses all of the limitations of claim 1. Additionally, Krotkov discloses wherein the predefined attribute is a type of color. (See at least col 2, lns 44-49 disclosing attributes including colors, col 10, lns 30-40 disclosing color as filter, col 13, ln 28)

Regarding Claim 8, Krotkov discloses all of the limitations of claim 6. Additionally, Krotkov discloses wherein each dataset associated with the item further comprises description, stock keeping unit (SKU) code, price, size, and brand. (See col 2 lns 44-49 & 63-67 disclosing attributes including description, price, size, and brand, col 13, lns 20-45 disclosing SKU, description, etc.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krotkov et al. (US 10,198,514) in view of Nagar et al. (US 2020/0193493).
Regarding Claims 2 and 13, Krotkov teaches all of the limitations of claims 1 and 12. However, Krotkov does not expressly provide for determining whether the first list of the items comprises an item missing the predefined attribute in the database; in response to determining that the item in the first list of the items is missing the predefined attribute in the database, receiving an user interaction of triggering a first control object presented on the GUI for adding the predefined attribute to the respective dataset associated with the item; and removing the item from the first list of the items displayed on the GUI.
However, Nagar discloses determining whether the first list of the items comprises an item missing the predefined attribute in the database; in response to determining that the item in the first list of the items is missing the predefined attribute in the database, receiving an user interaction of triggering a first control object presented on the GUI for adding the predefined attribute to the respective dataset associated with the item; and removing the item from the first list of the items displayed on the GUI (Nagar: see at least paragraph [0011]-[0012], [0014]-[0015] disclosing validation of attribute value, [0033] disclosing user provides corrected attribute values to fix incorrect information in item catalog, [0045], Fig 3, 4, 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the corrections, as taught by Nagar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results in order to provide real-time, instant corrections that will hep a user make correct information about a product, and not erroneous purchasing decisions based on wrong information. See Nagar: paragraph [0002], [0012].

Regarding Claims 4 and 15, Krotkov teaches all of the limitations of claims 3 and 14. However, Krotkov does not expressly provide for determining whether the second list of the items comprises an item mistakenly recorded with the predefined attribute; and in response to determining that an item of the second list of the items is mistakenly recorded with the predefined attribute, triggering a second control object displayed on the GUI to update the predefined attribute stored in the respective dataset associate with the item with a corresponding correct attribute; and removing the item from the second list of the items displayed on the GUI.
However, Nagar discloses whether the second list of the items comprises an item mistakenly recorded with the predefined attribute; and in response to determining that an item of the second list of the items is mistakenly recorded with the predefined attribute, triggering a second control object displayed on the GUI to update the predefined attribute stored in the respective dataset associate with the item with a corresponding correct attribute; and removing the item from the second list of the items displayed on the GUI. (Nagar: see at least paragraph [0011]-[0012], [0014]-[0015] disclosing validation of attribute value, [0033] disclosing user provides corrected attribute values to fix incorrect information in item catalog, [0045], Fig 3, 4, 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the corrections, as taught by Nagar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results in order to provide real-time, instant corrections that will help a user make correct information about a product, and not erroneous purchasing decisions based on wrong information. See Nagar: paragraph [0002], [0012].


Claim(s) 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krotkov et al. (US 10,198,514) in view of Scanlin (US 2018/0032991), and further in view of Forster (US 2020/0189795).
Regarding Claims 9 and 18, Krotkov teaches all of the limitations of claims 1 and 12. Additionally, Krotkov discloses a mobile device comprising a processor and a camera (Krotkov: see at least col 12, lines 55-67). However, Krotkov does not expressly provide for scanning a first bar code associated with first item to identify the first bar code and receiving from the mobile device a third search request comprising the first bar code associated with an item. 
Scanlin discloses scanning a first bar code associated with first item to identify the first bar code and receiving from the mobile device a third search request comprising the first bar code associated with an item. (Scanline: see at least paragraph [0007], [0018], [0021], [0022], [0024], [0025], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the barcode information, as taught by Scanlin, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including automating the identification of items/item information into an organized manner in order to make less mistakes. See Scanlin: paragraph [0003]-[0007].
Neither Krotkov nor Scanlin expressly provide for generating a first image associated with the first item. However, Forster discloses generate a first image associated with the first item (Forster: paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the image of the first item, as taught by Forster, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping present consumer with better understanding of product choices. See Forster paragraph [0040].


Regarding Claims 10 and 19, Krotkov teaches all of the limitations of claims 1. Krotkov, Scanlin, and Forster teach or suggest all of the limitations of claim 18. Krotkov does not expressly provide for determining whether the first bar code matches a second bar code stored in the database; in response to determining that the first bar code matches the second bar code stored in the database; receiving, via the user interface of the mobile device, a third user input to count the first item as the second item; and updating a count of the second item in stock in the database.
Scanlin discloses determining whether the first bar code matches a second bar code stored in the database; in response to determining that the first bar code matches the second bar code stored in the database; receiving, via the user interface of the mobile device, a third user input to count the first item as the second item; and updating a count of the second item in stock in the database. (Scanline: see at least paragraph [0007], [0018], [0021], [0022], [0024], [0025], [0047] and Fig. 6 disclosing making comparison of barcodes and using that information for inventory tracking purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the barcode information, as taught by Scanlin, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including automating the identification of items/item information into an organized manner in order to make less mistakes. See Scanlin: paragraph [0003]-[0007].
Neither Krotkov nor Scanlin expressly provide for displaying a second image and the second bar code associated with a second item on a user interface of the mobile device. However, Forster discloses displaying a second image and the second bar code associated with a second item on a user interface of the mobile device (Forster: paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the image of the first item, as taught by Forster, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping present consumer with better understanding of product choices. See Forster paragraph [0040].

Regarding Claims 11 and 20, Krotkov, Scanlin, and Forster teach or suggest all of the limitations of claims 10 and 19. Krotkov does not expressly provide for in response to determining that the first bar code is not included in the database, generating a first metadata for the first item; and storing, in the database, the first metadata and the first image for the first item.
Scanlin discloses in response to determining that the first bar code is not included in the database, generating a first metadata for the first item; and storing, in the database, the first metadata and the first image for the first item. (Scanline: see at least paragraph [0007], [0018], [0021], [0022], [0024], [0025], [0047] and Fig. 6 disclosing making comparison of barcodes and using that information for inventory tracking and storing purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krotkov with the barcode information, as taught by Scanlin, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including automating the identification of items/item information into an organized manner in order to make less mistakes. See Scanlin: paragraph [0003]-[0007].


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
NPL: “Searching Halal Food Information from Distributed Databases: An Architecture of a Barcode Scanning Application using Smartphones” (Abd Razak, M.N.F. and Katuk, N., Searching halal food information from distributed databases: an architecture of a barcode scanning application using smartphones, 2017, Journal of Engineering and Applied Sciences, 12(21), pp.5542-5547.) disclosing scanning barcode of food item to search for specific information about the item.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625